                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

IN RE:
Debra C. Jeffries
                                                        Case No. 19-56859-mlo
                                                        Honorable Maria L. Oxholm
                                                        Chapter 13
___ Debtor(s)_______________/

                               CERTIFICATE OF SERVICE


        The undersigned certifies that on June 29, 2020 a copy of the APPLICATION FOR
ATTORNEY FEES, ALL EXHIBITS, NOTICE OF APPLICATION AND PROPOSED
ORDER APPROVING FEE APPLICATION was served upon the Chapter 13 Trustee via
Electronic Court Filing (ECF) and upon the Debtor by depositing said copies in the U.S.
Mail, postage paid addressed to:


Debra Jeffries
3561 Burbank Dr.
Ann Arbor, MI 48105
                                                 /s/ Jennifer Keener
                                                 Jennifer Keener
                                                 Legal Assistant
                                                 Marrs & Terry, PLLC
                                                 6553 Jackson Rd
                                                 Ann Arbor MI 48103
                                                 734-663-0555
                                                 jkeener@marrsterry.com




 19-56859-mlo       Doc 29-9   Filed 06/29/20   Entered 06/29/20 08:41:55     Page 1 of 1
